SELECT*LIFE I SELECT*LIFE III VARIABLE ACCUMULATION DESIGNSM VARIABLE ESTATE DESIGN VOYA INVESTOR ELITE VOYA PROTECTOR ELITE FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by ReliaStar Life Insurance Company and its Select*Life Variable Account Supplement Dated May 12, 2015 This supplement provides up-to-date information about the company and updates and amends your current prospectus and Statement of Additional Information, as applicable, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus and/or Statement of Additional Information for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT UPCOMING FUND REORGANIZATIONS The following information only affects you if you currently invest in or plan to invest in the subaccounts that correspond to the Voya Global Advantage Portfolio, the VY® DFA World Equity and the VY® Franklin Templeton Founding Strategy Portfolios. The Board of Directors of Voya Partners, Inc. and the Board of Trustees of ING Investors Trust approved separate proposals to reorganize certain funds. Subject to shareholder approval, effective after the close of business on or about August 14, 2015 (the “Reorganization Date”), the following Merging Funds will reorganize with and into the following Surviving Funds. Merging Funds Surviving Funds Voya Aggregate Bond Portfolio (Class I)* Voya Intermediate Bond Portfolio (Class I) VY® DFA World Equity Portfolio (Class I) Voya Global Value Advantage Portfolio (Class I) VY® Franklin Templeton Founding Strategy Portfolio (Class I) Voya Solution Moderately Aggressive Portfolio (Class I) Voluntary Transfers Before the Reorganization Date. Prior to the Reorganization Date, you may transfer amounts allocated to a subaccount that invests in a Merging Fund to any other available subaccount or to the fixed account.
